Title: From Alexander Hamilton to Daniel Jackson, 1 March 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir:
            N York March 1st. 1800
          
          I have received your letter of the eighteenth of February. The subject of double rations has been matter of communication with the Department of war on the ground of general principles—
          Having done This I cannot being the case so I cannot with propriety interpose in a particular case in derogation from any general rule which may have been established by the Secretary of War relative to the point.
          Sir—
          Major Daniel Jackson—
        